Exhibit (17)(d) PUTNAM MUNICIPAL BOND FUND AMENDMENT NO. 6 TO BYLAWS WHEREAS, Section 1 of Article III of the Amended and Restated Agreement and Declaration of Trust dated July 23, 2001 (the "Declaration of Trust") of Putnam Municipal Bond Fund (the "Trust"), a copy which is on file in the Office of the Secretary of State of The Commonwealth of Massachusetts, provides that the trustees of the Trust (the "Trustees") may, without shareholder approval, authorize one or more classes of shares (which classes may be divided into two or more series), shares of each such class or series having such preferences, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption, as the Trustees may determine and as shall be set forth in the Bylaws of the Trust; WHEREAS, Section 3 of Article IV of the Declaration of Trust provides that the Trustees may amend and repeal the Bylaws of the Trust to the extent that such Bylaws do not reserve that right to the shareholders of one or more classes or series of shares of the Trust; WHEREAS, Article 12, Section 12.1, Part I, paragraph 6(c) and Article 12, Section 12.2, Part I, paragraph 6(c) of the Bylaws of the Trust prohibit the Trust from authorizing any class or series of shares of beneficial interest ranking prior to or on parity with the Trust's Remarketed Preferred Shares, Series A; Remarketed Preferred Shares, Series B and Municipal Income Preferred Shares (the "Existing Preferred Shares") without the affirmative vote or consent of holders of at least a majority of the Existing Preferred Shares; WHEREAS, Article 12, Section 12.1, Part I, paragraph 6(c) and Article 12, Section 12.2, Part I, paragraph 6(c) of the Bylaws of the Trust provide that the Trust may not amend, alter or repeal the provisions of the Bylaws, except where such amendment does not affect materially and adversely any preference, right or power of the Existing Preferred Shares or the holders thereof; WHEREAS, Article 12, Section 12.1, Part I, paragraph 4(e) and Article 12, Section 12.2, Part I, paragraph 4(e) of the Bylaws of the Trust provide that, in the case of an optional redemption with respect to the Existing Preferred Shares, any notice of redemption shall be given to the Paying Agent, the Securities Depository and the Remarketing Agent not less than 20 nor more than 30 days prior to the earliest date upon which any such optional redemption may occur; WHEREAS, Article 12, Section 12.1, Part I, paragraph 4(h) and Article 12, Section 12.2, Part I, paragraph 4(h) of the Bylaws of the Trust provide that, upon giving a notice of redemption with respect to the Existing Preferred Shares and depositing with the Paying Agent the funds necessary to effect such redemption, the Existing Preferred Shares shall no longer be deemed outstanding for any purpose and all rights of the holders of the Existing Preferred Shares other than the right to receive the redemption price will cease and terminate; WHEREAS, Article 12, Section 12.1, Part I, paragraph 4(a) and Article 12, Section 12.2, Part I, paragraph 4(a) of the Bylaws of the Trust permit the Trust to redeem the Existing Preferred Shares of the Trust, in whole or in part, out of funds legally available therefor; and WHEREAS, pursuant to authority expressly vested in the Trustees of the Trust by Section 1 of Article III of the Declaration of Trust, the Trustees have authorized, in addition to the Trust's common shares and subject to the redemption of all of the Existing Preferred Shares, a class of 5,320 preferred shares, without par value, liquidation preference $25,000 per share plus accumulated but unpaid dividends thereon, if any (whether or not earned or declared), divided into one series of 2,920 preferred shares and one series of 2,400 preferred shares, designated respectively Auction Rate Municipal Preferred Shares, Series A and Auction Rate Municipal Preferred Shares, Series B. NOW, THEREFORE, the Bylaws of the Trust are hereby amended as follows: 1. Article 12, Section 12.1, Part I, paragraph 4(f) and Article 12, Section 12.2, Part I, paragraph 4(f) are hereby amended by adding at the end thereof the following: "The Trust may provide in any Notice of Redemption relating to a redemption contemplated to be effected pursuant to paragraph 4(a) of this Section that such redemption is subject to one or more conditions precedent and that the Trust shall not be required to effect such redemption unless each such condition shall have been satisfied at the time or times and in the manner specified in such Notice of Redemption." 2. Article 12, Section 12.1, Part I, paragraph 4(i) and Article 12, Section 12.2, Part I, paragraph 4(i) are hereby amended by adding at the end thereof the following: "; provided, however, that the foregoing shall not apply in the case of the Trust's failure to deposit in trust with the Paying Agent the funds necessary for a redemption with respect to any shares where (1) the Notice of Redemption relating to such redemption provided that such redemption was subject to one or more conditions precedent and (2) any such condition precedent shall not have been satisfied at the time or times and in the manner specified in such Notice of Redemption." 3. Article 12, Section 12.1, Part I, paragraph 4(a) and Article 12, Section 12.2, Part I, paragraph 4(a) are hereby amended by deleting therefrom the last sentence thereof. 4. Article 12, Section 12.1, Part I, paragraph 4(e)(A) and Article 12, Section 12.2, Part I, paragraph 4(e)(A) are hereby amended by deleting subparagraph (A) thereof and by adding, in its place, the following: "(A) in the case of a redemption pursuant to paragraph 4(a) of this Part I, by the Trust to the Paying Agent, the Securities Depository (and any other Holder) and the Remarketing Agent, by telephone, not later than 1:00 p.m. New York City time (and later confirmed in writing) not less than three (3) days prior to the earliest date upon which any such redemption may occur and." 5. Effective upon and subject to the redemption of all of the Existing Preferred Shares: a. ARTICLE 12 of the Bylaws is hereby deleted. b. A new ARTICLE 12 shall be added as follows: ARTICLE 12 Shares of Beneficial Interest 12. The Trust has an unlimited number of Common Shares, without part value, which may be issued from time to time by the Trustees of the Trust. 12.1 STATEMENT CREATING TWO SERIES OF AUCTION RATE MUNICIPAL PREFERRED SHARES. DESIGNATION SERIES A: A series of 2,920 shares of preferred shares of beneficial interest, without par value, liquidation preference $25,000 per share plus accumulated but unpaid dividends, if any, thereon (whether or not earned or declared), is hereby designated "Auction Rate Municipal Preferred Shares, Series A" and is referred to below as "Series A AMPS(R)." Each of the 2,920 shares of Series A AMPS issued on November 1, 2001 shall, for purposes hereof, be deemed to have a Date of Original Issue of November 1, 2001; have an Applicable Rate for its Initial Rate Period equal to 1.95% per annum; have an initial Dividend Payment Date of December 7, 2001; and have such other preferences, limitations and relative voting rights, in addition to those required by applicable law or set forth in the Declaration of Trust, as amended and restated, applicable to the Series A AMPS, as set forth in Part I and Part II of this Article 12. Any shares of Series A AMPS issued thereafter shall be issued on the first day of a Rate Period of the then outstanding shares of Series A AMPS, shall have, for such Rate Period, an Applicable Rate equal to the Applicable Rate for shares of such series established in the first Auction for shares of such series preceding the date of such issuance; and shall have such other preferences, limitations and relative voting rights, in addition to those required by applicable law or set forth in the Declaration of Trust applicable to the Series A AMPS, as set forth in Part I and Part II of this Article 12. The Series A AMPS shall constitute a separate series of preferred shares of beneficial interest of the Trust, and each share of Series A AMPS shall be identical except as provided in this Section 12.1. SERIES B: A series of 2,400 shares of preferred shares, of beneficial interest without par value, liquidation preference $25,000 per share plus accumulated but unpaid dividends, if any, thereon (whether or not earned or declared), is hereby designated "Auction Rate Municipal Preferred Shares, Series B" and is referred to below as "Series B AMPS," and, together with the Series A AMPS, the "Preferred Shares." Each of the 2,400 shares of Series B AMPS issued on November 1, 2001 shall, for purposes hereof, be deemed to have a Date of Original Issue of November 1, 2001; have an Applicable Rate for its Initial Rate Period equal to 1.90% per annum; have an initial Dividend Payment Date of November 8, 2001; and have such other preferences, limitations and relative voting rights, in addition to those required by applicable law or set forth in the Declaration of Trust, as amended and restated, applicable to the Series B AMPS, as set forth in Part I and Part II of this Article 12. Any shares of Series B AMPS issued thereafter shall be issued on the first day of a Rate Period of the then outstanding shares of Series B AMPS, shall have, for such Rate Period, an Applicable Rate equal to the Applicable Rate for shares of such series established in the first Auction for shares of such series preceding the date of such issuance; and shall have such other preferences, limitations and relative voting rights, in addition to those required by applicable law or set forth in the Declaration of Trust applicable to the Series B AMPS, as set forth in Part I and Part II of this Article 12. The Series B AMPS shall constitute a separate series of preferred shares of beneficial interest of the Trust, and each share of Series B AMPS shall be identical except as provided in this Section 12.1. DEFINITIONS As used in Parts I and II of this Section 12.1, the following terms shall have the following meanings (with terms defined in the singular having comparable meanings when used in the plural and vice versa), unless the context otherwise requires: (a) "`AA' Composite Commercial Paper Rate," on any date for any Rate Period of shares of a series of Preferred Shares, shall mean (i) (A) in the case of any Rate Period of fewer than 49 Rate Period Days, the interest equivalent of the 30-day rate; provided, however, that if such Rate Period is a Minimum Rate Period and the "AA" Composite Commercial Paper Rate is being used to determine the Applicable Rate for shares of such series when all of the Outstanding shares of such series are subject to Submitted Hold Orders, then the interest equivalent of the seven-day rate, and (B) in the case of any Special Rate Period of (1) 49 or more but fewer than 70 Rate Period Days, the interest equivalent of the 60-day rate; (2) 70 or more but fewer than 85 Rate Period Days, the arithmetic average of the interest equivalent of the 60-day and 90-day rates; (3) 85 or more but fewer than 99 Rate Period Days, the interest equivalent of the 90-day rate; (4) 99 or more but fewer than 120 Rate Period Days, the arithmetic average of the interest equivalent of the 90-day and 120-day rates; (5) 120 or more but fewer than 141 Rate Period Days, the interest equivalent of the 120-day rate; (6) 141 or more but fewer than 162 Rate Period Days, the arithmetic average of the 120-day and 180-day rates; and (7) 162 or more but fewer than 183 Rate Period Days, the interest equivalent of the 180-day rate, in each case on commercial paper placed on behalf of issuers whose corporate bonds are rated "AA" by S&P or the equivalent of such rating by S&P or another rating agency, as made available on a discount basis or otherwise by the Federal Reserve Bank of New York for the Business Day next preceding such date; or (ii) in the event that the Federal Reserve Bank of New York does not make available any such rate, then the arithmetic average of such rates, as quoted on a discount basis or otherwise, by the Commercial Paper Dealers to the Auction Agent for the close of business on the Business Day next preceding such date. If any Commercial Paper Dealer does not quote a rate required to determine the "AA" Composite Commercial Paper Rate, the "AA" Composite Commercial Paper Rate shall be determined on the basis of the quotation or quotations furnished by the remaining Commercial Paper Dealer or Commercial Paper Dealers and any Substitute Commercial Paper Dealer or Substitute Commercial Paper Dealers selected by the Trust to provide such rate or rates not being supplied by any Commercial Paper Dealer or Commercial Paper Dealers, as the case may be, or, if the Trust does not select any such Substitute Commercial Paper Dealer or Substitute Commercial Paper Dealers, by the remaining Commercial Paper Dealer or Commercial Paper Dealers. For purposes of this definition, the "interest equivalent" of a rate stated on a discount basis (a "discount rate") for commercial paper of a given days' maturity shall be equal to the quotient (rounded upwards to the next higher one-thousandth (.001) of 1%) of (A) the discount rate divided by (B) the difference between (x) 1.00 and (y) a fraction, the numerator of which shall be the product of the discount rate times the number of days until such commercial paper matures and the denominator of which shall be 360. (b) "Accountant's Confirmation" shall have the meaning specified in paragraph 7(c) of Part I of this Section 12.1. (c) "Additional Dividend" means payment to a Holder of Preferred Shares of an amount equal to the amount of Federal income taxes payable by a Holder of Preferred Shares on a Retroactive Taxable Allocation. Such Additional Dividend shall be calculated (i) without consideration being given to the time value of money; (ii) assuming that no Holder of Preferred Shares is subject to the Federal alternative minimum tax with respect to dividends received from the Trust; and (iii) assuming that each Retroactive Taxable Allocation would be taxable in the hands of each Holder of Preferred Shares at the maximum marginal regular Federal individual income tax rate applicable to ordinary income or net capital gain, as applicable, or the maximum marginal regular Federal corporate income tax rate applicable to ordinary income or net capital gain, as applicable, which ever is greater, in effect at the time such Additional Dividend is made. (d) "Affected Series" shall have the meaning specified in paragraph 5(c)(i) of Part I of this Section 12.1. (e) "Affiliate" shall mean, for purposes of the definition of "Outstanding," any Person known to the Auction Agent to be controlled by, in control of or under common control with the Trust; provided, however, that no Broker-Dealer controlled by, in control of or under common control with the Trust shall be deemed to be an Affiliate nor shall any corporation or any Person controlled by, in control of or under common control with such corporation one of the trustees, directors or executive officers of which is a trustee of the Trust be deemed to be an Affiliate solely because such trustee, director or executive officer is also a trustee of the Trust. (f) "Agent Member" shall mean a member of or participant in the Securities Depository that will act on behalf of a Bidder. (g) "Annual Valuation Date" shall mean the last Business Day of each April of each year. (h) "Applicable Rate" shall have the meaning specified in paragraph 2(e)(i) of Part I of this Section 12.1. (i) "Auction" shall mean each periodic implementation of the Auction Procedures. (j) "Auction Agency Agreement" shall mean the agreement between the Trust and the Auction Agent which provides, among other things, that the Auction Agent will follow the Auction Procedures for purposes of determining the Applicable Rate for shares of a series of Preferred Shares so long as the Applicable Rate for shares of such series is to be based on the results of an Auction. (k) "Auction Agent" shall mean the entity appointed as such by a resolution of the Trustees in accordance with paragraph 6 of Part II of this Section 12.1. (l) "Auction Date," with respect to any Rate Period, shall mean the Business Day next preceding the first day of such Rate Period. (m) "Auction Procedures" shall mean the procedures for conducting Auctions set forth in Part II of this Section 12.1. (n) "Available Preferred Shares" shall have the meaning specified in paragraph 3(a) of Part II of this Section 12.1. (o) "Benchmark Rate" shall have the meaning specified in paragraph 3(b)(iii) of Part II of this Section 12.1. (p) "Beneficial Owner," with respect to shares of a series of Preferred Shares, means a customer of a Broker-Dealer who is listed on the records of that Broker-Dealer (or, if applicable, the Auction Agent) as a holder of shares of such series. (q) "Bid" and "Bids" shall have the respective meanings specified in paragraph 1(a) of Part II of this Section 12.1. (r) "Bidder" and "Bidders" shall have the respective meanings specified in paragraph 1(a) of Part II of this Section 12.1; provided, however, that neither the Trust nor any affiliate thereof shall be permitted to be a Bidder in an Auction, except that any Broker-Dealer that is an affiliate of the Trust may be a Bidder in an Auction, but only if the Orders placed by such Broker-Dealer are not for its own account. (s) "Broker-Dealer" shall mean any broker-dealer, commercial bank or other entity permitted by law to perform the functions required of a Broker-Dealer in Part II of this Section 12.1, that is a member of, or a participant in, the Securities Depository or is an affiliate of such member or participant, has been selected by the Trust and has entered into a Broker-Dealer Agreement that remains effective. (t) "Broker-Dealer Agreement" shall mean an agreement among the Auction Agent on behalf of the Trust and a Broker-Dealer pursuant to which such Broker-Dealer agrees to follow the procedures specified in Part II of this Section 12.1. (u) "Business Day" shall mean a day on which the New York Stock Exchange is open for trading and which is neither a Saturday, Sunday nor any other day on which banks in The City of New York, New York, are authorized by law to close. (v) "Closing Transaction" shall have the meaning specified in paragraph 13(a)(i)(A) of Part I of this Section 12.1. (w) "Code" means the Internal Revenue Code of 1986, as amended. (x) "Commercial Paper Dealers" shall mean Lehman Commercial Paper Incorporated, Goldman, Sachs & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated and any other commercial paper dealer selected by the Trust as to which Moody's, Fitch or any substitute rating agency then rating the Preferred Shares shall not have objected or, in lieu of any thereof, their respective affiliates or successors, if such entity is a commercial paper dealer. (y) "Common Shares" shall mean the common shares of beneficial interest of the Trust. (z) "Cure Date" shall mean the Preferred Shares Basic Maintenance Cure Date or the 1940 Act Cure Date, as the case may be. (aa) "Date of Original Issue," with respect to shares of a series of Preferred Shares, shall mean the date on which the Trust initially issued such shares. (bb) "Declaration of Trust" shall have the meaning specified on the first page of this Section 12.1. (cc) "Deposit Securities" shall mean cash and Municipal Obligations rated at least P-1, MIG-1 or VMIG-1 by Moody's or F-1 by Fitch. (dd) "Discounted Value," as of any Valuation Date, shall mean, (i) with respect to a Fitch Eligible Asset or Moody's Eligible Asset that is not currently callable as of such Valuation Date at the option of the issuer thereof, the quotient of the Market Value thereof divided by the Fitch Discount Factor for a Fitch Eligible Asset or the Moody's Discount Factor for a Moody's Eligible Asset; or (ii) with respect to a Fitch Eligible Asset or Moody's Eligible Asset that is currently callable as of such Valuation Date at the option of the issuer thereof, the quotient of (1) the lesser of the Market Value or call price thereof, including any call premium, divided by (2) the Fitch Discount Factor for Fitch Eligible Assets or the Moody's Discount Factor for Moody's Eligible Assets. (ee) "Dividend Payment Date," with respect to shares of a series of Preferred Shares, shall mean any date on which dividends are payable on shares of such series pursuant to the provisions of paragraph 2(d) of Part I of this Section 12.1. (ff) "Dividend Period," with respect to shares of a series of Preferred Shares, shall mean the period from and including the Date of Original Issue of shares of such series to but excluding the initial Dividend Payment Date for shares of such series and any period thereafter from and including one Dividend Payment Date for shares of such series to but excluding the next succeeding Dividend Payment Date for shares of such series. (gg) "Existing Holder," with respect to shares of a series of Preferred Shares, shall mean a Broker-Dealer (or any such other Person as may be permitted by the Trust) that is listed on the records of the Auction Agent as a holder of shares of such series. (hh) "Exposure Period" shall mean the period commencing on a given Valuation Date and ending 56 days thereafter. (ii) "Failure to Deposit," with respect to shares of a series of Preferred Shares, shall mean a failure by the Trust to pay to the Auction Agent, not later than 12:00 noon, New York City time, (A) on the Business Day next preceding any Dividend Payment Date for shares of such series, in funds available on such Dividend Payment Date in The City of New York, New York, the full amount of any dividend (whether or not earned or declared) to be paid on such Dividend Payment Date on any share of such series or (B) on the Business Day next preceding any redemption date in funds available on such redemption date for shares of such series in The City of New York, New York, the Redemption Price to be paid on such redemption date for any share of such series after Notice of Redemption is mailed pursuant to paragraph 11(c) of Part I of this Section 12.1; provided, however, that the foregoing clause (B) shall not apply to the Trust's failure to pay the Redemption Price in respect of Preferred Shares when the related Notice of Redemption provides that redemption of such shares is subject to one or more conditions precedent and any such condition precedent shall not have been satisfied at the time or times and in the manner specified in such Notice of Redemption. (jj) "Federal Tax Rate Increase" shall have the meaning specified in the definition of "Volatility Factor." (kk) "Fitch" shall mean Fitch IBCA, Inc. and its successors. (ll) "Fitch Discount Factor" shall mean, for purposes of determining the Discounted Value of any Fitch Eligible Asset, the percentage determined by reference to the rating on such asset and the shortest Exposure Period set forth opposite such rating that is the same length as or is longer than the Exposure Period, in accordance with the table set forth below: RATING CATEGORY EXPOSURE PERIOD AAA* AA* A* BBB* F-1** SP-1+*** UNRATED**** 7 weeks 151% 159% 166% 173% 136% 148% 225% 8 weeks or less but greater than 7 weeks. 154% 161% 168% 176% 137% 149% 231% 9 weeks or less but greater than 8 weeks. 158% 163% 170% 177% 138% 150% 240% * Fitch rating. ** Municipal Obligations rated F-1 by Fitch (or, if not rated by Fitch, rated MIG-1 or VMIG-1 by Moody's), which do not mature or have a demand feature at par exercisable in 30 days and which do not have a long-term rating. *** Municipal Obligations not rated by Fitch or Moody's but rated SP-1+ by S&P, which do not mature or have a demand feature at par exercisable in 30 days and which do not have a long-term rating. **** Municipal Obligations rated less than BBB or not rated by Fitch, rated less than Baa3 by Moody's or not rated by Moody's, not to exceed 10% of Fitch Eligible Assets. Notwithstanding the foregoing, (i) the Fitch Discount Factor for short-term Municipal Obligations will be 115%, so long as such Municipal Obligations are rated at least F-1 by Fitch (or, if not rated by Fitch, rated MIG-1, VMIG-l or P-1 by Moody's) and mature or have a demand feature at par exercisable in 30 days or less, or 125%, as long as such Municipal Obligations are rated at least A-1+/AA or SP-1+/AA by S&P and mature or have a demand feature at par exercisable in 30 days or less, and (ii) no Fitch Discount Factor will be applied to cash or to Receivables for Municipal Obligations Sold. Notwithstanding the foregoing, inverse floating rate structured securities, including primary market and secondary market residual interest bonds, may constitute no more than 10% the Discounted Value of Fitch Eligible Assets. The Fitch Discount Factor for such securities shall be the product of (x) the percentage determined by reference to the rating on the security underlying such inverse floating rate structured securities multiplied by (y) 1.25. (mm) "Fitch Eligible Asset" shall mean cash, Receivables for Municipal Obligations Sold or a Municipal Obligation that (i) pays interest in cash, (ii) does not have its Fitch rating, as applicable, suspended by Fitch, and (iii) is part of an issue of Municipal Obligations of at least $10,000,000. Municipal Obligations issued by any one issuer and rated BB or B (for the purposes of this definition only, "Other Securities") may comprise no more than 4% of total Fitch Eligible Assets; such Other Securities, if any, together with any Municipal Obligations issued by the same issuer and rated BBB by Fitch may comprise no more than 6% of total Fitch Eligible Assets; such Other Securities and BBB-rated Municipal Obligations, if any, together with any Municipal Obligations issued by the same issuer and rated A by Fitch, may comprise no more than 10% of total Fitch Eligible Assets; and such Other Securities, and BBB and A-rated Municipal Obligations, if any, together with any Municipal Obligations issued by the same issuer and rated AA by Fitch, may comprise no more than 20% of total Fitch Eligible Assets. For purposes of the foregoing sentence any Municipal Obligation backed by the guaranty, letter of credit or insurance issued by a third party shall be deemed to be issued by such third party if the issuance of such third party credit is the sole determinant of the rating on such Municipal Obligation. Other Securities issued by issuers located within a single state or territory may comprise no more than 12% of total Fitch Eligible Assets; such Other Securities, if any, together with any Municipal Obligations issued by issuers located within the same state or territory and rated BBB by Fitch, may comprise no more than 20% of total Fitch Eligible Assets; such Other Securities, BBB-rated Municipal Obligations, if any, together with any Municipal Obligations issued by issuers located within the same state or territory and rated A by Fitch, may comprise no more than 40% of total Fitch Eligible Assets; and such Other Securities and BBB and A-rated Municipal Obligations, if any, together with any Municipal Obligations issued by issuers located within the same state or territory and rated AA by Fitch, may comprise no more than 60% of total Fitch Eligible Assets. For purposes of applying the foregoing requirements, a Municipal Obligation not rated by Fitch will be deemed to have the Fitch rating equivalent to its Moody's rating, if rated by Moody's, or the Fitch rating equivalent to its S&P rating, if not rated by Fitch and Moody's; Fitch Eligible Assets shall be calculated without including cash; and Municipal Obligations rated F-1 by Fitch or, if not rated by Fitch, rated MIG-1, VMIG-1 or P-1 by Moody's; or, if not rated by Moody's, rated A-1+/AA or SP-1+/AA by S&P; shall be considered to have a long-term rating of A. When the Trust sells a Municipal Obligation and agrees to repurchase such Municipal Obligation at a future date, such Municipal Obligation shall be valued at its Discounted Value for purposes of determining Fitch Eligible Assets, and the amount of the repurchase price of such Municipal Obligation shall be included as a liability for purposes of calculating the Preferred Shares Basic Maintenance Amount. When the Trust purchases a Fitch Eligible Asset and agrees to sell it at a future date, such Fitch Eligible Asset shall be valued at the amount of cash to be received by the Trust upon such future date, provided that the counterparty to the transaction has a long-term debt rating of at least A by Fitch and the transaction has a term of no more than 30 days, otherwise, such Fitch Eligible Asset shall be valued at the Discounted Value of such Fitch Eligible Asset. Notwithstanding the foregoing, an asset will not be considered a Fitch Eligible Asset for purposes of determining the Preferred Shares Basic Maintenance Amount to the extent it is (i) subject to any material lien, mortgage pledge, security interest or security agreement of any kind (collectively, "Liens"), except for (a) Liens which are being contested in good faith by appropriate proceedings and which Fitch (if Fitch is then rating the Preferred Shares) has indicated to the Trust will not affect the status of such asset as a Fitch Eligible Asset, (b) Liens for taxes that are not then due and payable or that can be paid thereafter without penalty, (c) Liens to secure payment for services rendered or cash advanced to the Trust by the Trust's investment adviser, custodian or the Auction Agent, (d) Liens by virtue of any repurchase agreement, and (e) Liens in connection with any futures margin account; or (ii) deposited irrevocably for the payment of any liabilities. (nn) "Fitch Hedging Transaction" shall have the meaning specified in paragraph 13(b)(i) of Part I of Section 12.1. (oo) "Fitch Volatility Factor" shall mean, as of any Valuation Date, (i) in the case of any Minimum Rate Period, any Special Rate Period of 28 Rate Period Days or fewer, or any Special Rate Period of 57 Rate Period Days or more, a multiplicative factor equal to 275%, except as otherwise provided in the last sentence of this definition; (ii) in the case of any Special Rate Period of more than 28 but fewer than 36 Rate Period Days, a multiplicative factor equal to 203%; (iii) in the case of any Special Rate Period of more than 35 but fewer than 43 Rate Period Days, a multiplicative factor equal to 217%; (iv) in the case of any Special Rate Period of more than 42 but fewer than 50 Rate Period Days, a multiplicative factor equal to 226%; and (v) in the case of any special Rate Period of more than 49 but fewer than 57 Rate Period Days, a multiplicative factor equal to 235%. If, as a result of the enactment of changes to the Code, the greater of the maximum marginal Federal individual income tax rate applicable to ordinary income and the maximum marginal Federal corporate income tax rate applicable to ordinary income will increase, such increase being rounded up to the next five percentage points (the "Federal Tax Rate Increase"), until the effective date of such increase, the Fitch Volatility Factor in the case of any Rate Period described in (i) above in this definition instead shall be determined by reference to the following table: FEDERAL TAX RATE INCREASE FITCH VOLATILITY FACTOR 5% 295% 10% 317% 15% 341% 20% 369% 25% 400% 30% 436% 35% 477% 40% 525% (pp) "Forward Commitments" shall have the meaning specified in paragraph 13(a)(iv) of Part I of this Section 12.1. (qq) "Holder," with respect to shares of a series of Preferred Shares, shall mean the registered holder of such shares as the same appears on the record books of the Trust. (rr) "Hold Order" and "Hold Orders" shall have the respective meanings specified in paragraph 1(a) of Part II of this Section 12.1. (ss) "Independent Accountant" shall mean a nationally recognized accountant, or firm of accountants, that is with respect to the Trust an independent public accountant or firm of independent public accountants under the Securities Act of 1933, as amended from time to time. (tt) "Initial Rate Period," with respect to Series A AMPS shall be the period from and including the Date of Original Issue thereof to but excluding December 7, 2001, and with respect to Series B AMPS, shall be the period from and including the Date of Original Issue thereof to but excluding November 8, 2001. (uu) "Interest Equivalent" means a yield on a 360-day basis of a discount basis security which is equal to the yield on an equivalent interest-bearing security. (vv) "Kenny Index" shall have the meaning specified in the definition of "Taxable Equivalent of the Short-Term Municipal Bond Rate." (ww) "Late Charge" shall have the meaning specified in paragraph 2(e)(1)(B) of Part I of this Section 121. (xx) "Liens" shall have the meaning specified in the definition of "Fitch Eligible Assets" above. (yy) "Liquidation Preference" with respect to a given number of Preferred Shares, means $25,000 times that number. (zz) "Market Value" of any asset of the Trust shall be the market value thereof determined by Muller Investdata Corp. services or any other pricing service or services designated by the Trustees of the Trust, provided that the Trust obtains written assurance from Moody's and Fitch, if Moody's and Fitch are then rating the Preferred Shares, and from any substitute rating agency then rating the Preferred Shares that such designation will not impair the rating then assigned by Moody's, Fitch or such substitute rating agency to the Preferred Shares (the "Pricing Service"). Market Value of any asset shall include any interest accrued thereon. The Pricing Service shall value portfolio securities at the lower of the quoted bid price or the mean between the quoted bid and ask price or the yield equivalent when quotations are readily available. Securities for which quotations are not readily available shall be valued at fair value as determined by the Pricing Service using methods which include consideration of: yields or prices of municipal obligations of comparable quality, type of issue, coupon, maturity and rating; indications as to value from dealers; and general market conditions. The Pricing Service may employ electronic data processing techniques and/or a matrix system to determine valuations. If the Pricing Service fails to provide the Market Value of any Municipal Obligation, such Municipal Obligation shall be valued at the lower of two bid quotations (one of which shall be in writing) obtained by the Trust from two dealers who are members of the National Association of Securities Dealers, Inc. and are making a market in such Municipal Obligations. Futures contracts and options are valued at closing prices for such instruments established by the exchange or board of trade on which they are traded, or if market quotations are not readily available, are valued at fair value as determined by the Pricing Service or if the Pricing Service is not able to value such instruments they shall be valued at fair value on a consistent basis using methods determined in good faith by the Trustees. (aaa) "Maximum Potential Additional Dividend Liability," as of any Valuation Date, shall mean the aggregate amount of Additional Dividends that would be due if the Trust were to make Retroactive Taxable Allocations, with respect to any taxable year, estimated based upon dividends paid and the amount of undistributed realized net capital gains and other taxable income earned by the Trust, as of the end of the calendar month immediately preceding such Valuation
